349 F.2d 1020
UNITED STATES of America, Appellant,v.BOSSIER PARISH SCHOOL BOARD et al., Appellees.
No. 22863.
United States Court of Appeals Fifth Circuit.
August 17, 1965.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Judge.
Harold H. Greene, Atty., Dept. of Justice, Washington, D. C., Jesse N. Stone, Jr., Shreveport, La., for appellant.
J. Bennett Johnston, Jr., Shreveport, La., for appellees.
Before HUTCHESON, RIVES and JONES, Circuit Judges.
PER CURIAM:


1
It is ordered that the judgment of the district court be and it is hereby vacated and the cause is remanded to the district court for further consideration in the light of Singleton v. Jackson Municipal Separate School District et al., 5 Cir., 348 F.2d 729, decided by this Court on June 22, 1965, and Price v. Denison Independent School District Board of Education et al., 5 Cir., 348 F.2d 1010, decided by this Court on July 2, 1965.


2
The disposition made by this order renders unnecessary the consideration of other matters submitted to this Court by motions.